Case 8:19-cv-01314-TPB-JSS Document 52 Filed 09/15/20 Page 1 of 12 PageID 625




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

JOSEPH WEY,

        Plaintiff,
vs.
                                                           Case No. 8:19-cv-1314-T-17JSS
CITY OF ST. PETERSBURG,

      Defendant.
_______________________________________/

       DEFENDANT, CITY OF ST. PETERSBURG’S, RESPONSE TO PLAINTIFF’S
      MOTION FOR PARTIAL SUMMARY JUDGMENT, MOTION FOR SUMMARY
             JUDGMENT AND MEMORANDUM OF LAW IN SUPPORT

        Comes now the Defendant, CITY OF ST. PETERSBURG, a political subdivision,

(hereinafter “City”), in Response to Plaintiff’s Motion for Summary Judgment and memorandum

of law in support and requests that the Court find as a matter of law, that the (1) City rounding

policy did not violate the Fair Labor Standards Act as the meetings were covered by the Portal to

Portal Act and the rounding was de minimis (2) Plaintiff has failed to meet the definition of

disability discrimination under the Americans with Disabilities Act and the Florida Civil Rights

Act (3) Plaintiff failed to prove the prima facie case of retaliation under the Americans with

Disabilities Act. A separate Statement of Disputed Facts is being contemporaneously filed in

accordance with the Case Management and Scheduling Order.

                                     Summary Judgment Standard

        A motion for summary judgment forces a court to “pierce the pleadings and assess the

proof in order to see whether there is a genuine need for trial.” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986). Motions for summary judgment should be granted

when the pleadings, depositions, answers to interrogatories, and admissions on file, with the


                                                1
Case 8:19-cv-01314-TPB-JSS Document 52 Filed 09/15/20 Page 2 of 12 PageID 626




affidavits, show that there is no genuine issue over any material fact and that the moving party is

therefore entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). The existence of some factual disputes between the litigants will not

defeat an otherwise properly supported summary judgment motion; rather, the record must reveal

a “genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)

(emphasis in original). Facts are material if, under the applicable substantive law,

they might affect the outcome of the case. Id.

          The movant bears the initial responsibility for demonstrating the absence of a material

issue. After this burden is met, it shifts to the non-moving party to show evidence to support its

claim. Celotex Corp, 477 U.S. at 323. To carry this burden, the moving party can present evidence

to this effect or instead show that the nonmoving party has failed to present evidence in support of

some element of its case on which it ultimately bears the burden of proof. Id. at 322-23. Conclusory

allegations will not suffice. “A mere scintilla of evidence supporting” the non-movant’s claims

will not suffice. Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir. 1990) (internal quotations

omitted).

     I.       The City’s Rounding policy is de minimis.

          The Portal-to-Portal Act, as amended by the Employee Commuting Flexibility Act of 1996,

provides:

                 No employer shall be subject to any liability or punishment under the Fair Labor
                 Standards Act….on account of the failure of such employer to pay an employee
                 overtime compensation, for or an account of any of the following activities…

                 (2) activities which are preliminary to or postliminary to said principal activities or
                 activities,

                 which occur either prior to the time of any particular workday at which such
                 employee commences, or subsequent to the time on any particular workday at
                 which ceases, such principal activity or activities.

                                                    2
Case 8:19-cv-01314-TPB-JSS Document 52 Filed 09/15/20 Page 3 of 12 PageID 627




                29 U.S.C. § 254(a).

         The Supreme Court has defined the term “principal activity or activities” in § 254 to include

all activities that are an integral and indispensable part of the principal activities. “ Steiner v.

Mitchell, 350 U.S. 247, 256 (1956). The fact that preshift activities are necessary for employees

to engage in their principal activities does not mean those preshift activities are integral and

indispensable to a principal activity. Bonilla v. Baker Concrete Const. Inc., 487 F.3d 1340, 1344

(11th Cir. 2007). The Supreme Court separately defined the words integral and indispensable as

follows: “The word integral means “belonging to or making up to an integral whole; constituent,

component; specifically necessary to the completeness or integrity of the whole; forming an

intrinsic portion or element , as distinguished from an adjunct or appendage.” Integrity Staffing v.

Busk, 574 U.S. 27, 33 (2014). Indispensable means a duty “that cannot be dispensed with, remitted,

set aside, disregarded or neglected.” Id.

         The integral and indispensable test is tied to the productive work that the employee is

employed to perform.” Id. at 519. The fact that an employer requires or benefits from the activity

at issue does not establish that the activity is integral and indispensable. This is fact intensive

inquiry. It is for the court to decide if a set of facts gives rise to liability under the FLSA; it is for

the jury to determine if those facts exist. Dade City v. Alvarez, 124 F.3d 1380, 1383 (11th Cir.

1997).

         Plaintiff admits the brief preshift meetings were not required nor were any employees

disciplined for not attending meetings.(Wey 47:3-8). Many employees agree they were there for

an indeterminate period of time and employees were not always working. (Wey 51-52: 24-1).

Employees reported that the meetings could last from 30 seconds to a few minutes.(Rosario 35:

19-20). Further, there was a log book available for operators to review what occurred on the prior

                                                    3
Case 8:19-cv-01314-TPB-JSS Document 52 Filed 09/15/20 Page 4 of 12 PageID 628




shift (Wey 50: 10-13). The meetings were not indispensable and integral as they were brief and

not necessary because of the log book.

       Further, under the Fair Labor Standards Act, employees cannot recover for otherwise

compensable time if it is de minimis. The Wage and Hour Division on the United States

Department of Labor has issued federal regulations related to de minimis doctrine which state,

“insubstantial or insignificant periods of time beyond the scheduled working hours, which cannot

as a practical administrative matter be precisely recorded for payroll purposes. Trzcinka v.

Ramirez, 2016 WL 6524411, at *2 (M.D. Fla. Nov. 3, 2016). In reference to work, plaintiff admits

it was not like something was always going on, but a lot times there was stuff going on. (Wey 51-

52:24-1). The inconsistency of work nor the lack of record evidence to support what occurred

demonstrates these preshift activities were de minimis.

     It is unclear whether the employees engaged in compensable time. Thus, the Court should

find that an exception under the Portal to Portal Act applies and the time is de minimis.

     II. The Plaintiff has failed to meet his burden to prove disability discrimination under
     the ADA and FCRA.

       To state a prima facie case for disability discrimination, a Plaintiff must show (1) he is

disabled; (2) he is a qualified individual; and (3) he was subject to unlawful discrimination as a

result of his disability. 42 U.S.C. § 12112(a); Mazzeo v. Color Resolutions Int’l LLC, 746 F.3d

1264, 1268 (11th Cir. 2014). Disability discrimination claims under the Florida Civil Rights Act

are analyzed under the same framework as ADA claims. D’Angelo v. ConAgra Foods, Inc., 422

F.3d 1220, 1224 n.5 (11th Cir. 2005).

       A. The Plaintiff does not meet the definition of disability under the ADA or FCRA.

       The ADA defines disability as “(a) physical or mental impairment that substantially limits

one or more of the major life activities (b) record of impairment or (c) being regarded as having

                                                 4
Case 8:19-cv-01314-TPB-JSS Document 52 Filed 09/15/20 Page 5 of 12 PageID 629




such impairment.” 42 U.S.C. 12102(2); Swain v. Hillsborough County School Board, 146 F.3d

855, 857(11th Cir. 1998). “A determination of whether a person is disabled is an individualized

inquiry performed on a case-by-case basis” and “is not necessarily based on the name or diagnosis

of the impairment the person has, but rather on the effect of that impairment on the life of the

individual.” Garavito v. City of Tampa, 640 F. Supp. 2d 1374, 1379 (M.D. Fla. 2009) (quoting

Sutton v. United Air Lines, Inc., 527 U.S. 471, 483 (1999).

       A determination of whether a claimant has a disability requires a three-step analysis. First,

the Court must consider whether the plaintiff has a mental or physical impairment. If so, the next

question is whether that impairment limits a life activity that is classified as a major life activity

under the ADA. Finally, the plaintiff must show that the major life activity is substantially limited

by the impairment.” Loperena v. Scott, 2009 U.S. Dist. LEXIS 33544 *34-35 (M.D. Fla. 2009)

(emphasis in original) (internal citations omitted). EEOC regulations provide that major life

activities include “functions such as caring for oneself, performing manual tasks, walking, seeing,

hearing, speaking, breathing, learning, and working.” 29 C.F.R. 1630.2(i) Sutton at 492.

       Despite this generous standard, "not every impairment will constitute a disability with the

meaning [of the ADAAA]." § 1630.2(j)(1)(ii). Even under the less stringent standards of ADAAA,

the plaintiff has failed to establish he suffers from an impairment that substantially limits a major

life activity. A mere diagnosis of ADHD, without more, may not suffice to establish disabled status

under the ADA and plaintiffs also need to demonstrate that the impairment limits a major life

activity." Pritchard v. Fla. High Sch. Alth. Ass’n, 2020 U.S. Dist. LEXIS 114512, *9 (M.D. Fla.

2020). Here, the diagnosis from Dr. Neeley of Attention Deficit Disorder-Inattentive Type in

2015 provides no specifics on how this condition substantially impairs of a major life activity.

(Wey, Exhibit 6).


                                                  5
Case 8:19-cv-01314-TPB-JSS Document 52 Filed 09/15/20 Page 6 of 12 PageID 630




       The Court recognizes that an ADA plaintiff does not necessarily [*64] need medical

evidence to substantiate her disability assertions. 29 C.F.R. § 1630.2(j)(1)(v). However, courts do

not accept conclusory statements from the Plaintiff to meet the definition of a disability. Vaughan

v. World Trade Changers Church Int’l, Inc., 2014 US. Dist. LEXIS 141912, 28 (N.D. Ga.

2014)(given the conclusory nature of {Plaintiff’s] own affidavit, and vague nature of her

deposition testimony, without additional clarity from, for example, a medical professional

regarding the specific pain her medical condition caused and the limitations on major life activities

resulting from the condition and pain, a jury has no evidence from which to infer that Vaughan's

condition was substantial.). The plaintiff’s contention that people believed him to be mean or

impolite because individuals believe he was yelling is not supported by record evidence. Plaintiff

was never disciplined for yelling, but for violations of City’s rules and department policies

regarding use of emails. This conclusory allegation would need to be explained by a medical

professional on how the condition substantially limits a major life activity.

       The Courts have provided guidance on the details of the communication from a physician

that demonstrate a definition under the ADA. Mazzeo v. Color Resolutions Int'l, LLC, 746 F.3d

1264, 1268-69 (11th Cir. 2014). In Mazzeo, the Court concluded that a physician's affidavit about

an employee's back pain provided sufficient evidence of that employee's disability to withstand

summary judgment. Id. That affidavit "stat[ed] that degenerative disc disease and a herniated disc

impacted [the employee]'s ability to walk, bend, sleep, and lift more than ten pounds, . . . that [the

employee]'s pain would increase with prolonged sitting and standing. . . . and that the[se]

limitations . . . were substantial and permanent." Id. (internal quotation marks and alteration

omitted). The affidavit also explained that the doctor had treated the employee for an extended

period of time. Id. at 1268. The Court concluded that this affidavit was sufficient because "it


                                                  6
Case 8:19-cv-01314-TPB-JSS Document 52 Filed 09/15/20 Page 7 of 12 PageID 631




explained [the employee]'s medical condition, what specific pain the condition caused, and the

limitations on 'major life activities' (as that term is broadly defined by the ADA) resulting from

the condition and pain." Id. at 1269 (emphasis added). Here, there is no record evidence that

plaintiff’s alleged disability that explains the condition, and limitations it has on many major life

activities.

        Plaintiff’s conclusory allegations are not enough to withstand summary judgment. Holton

v. First Coast Serv. Options, Inc., 703 Fed. Appx. 917, 921-922 (11th Cir. 2017) (The Court found

that a letter requesting a modified work schedule was insufficient to prove disability because it did

not explain how the condition substantially limited any major life activity). Here, there has been

no record evidence of how plaintiff’s alleged ADHD limits a major life activity, only Plaintiff’s

conclusion’s allegation that the condition effected his ability to communicate. Plaintiff contends

that his ADHD, combined with his hearing loss limits his communication such that people believe

him to be impolite. There is no medical evidence or other record evidence to support his claim.

Thus, the City is entitled to summary judgment on Plaintiff’s claim that he is disabled.

        The City should be entitled to summary judgement as matter of law that Plaintiff was not

disabled under the ADA and FCRA as there is no record evidence to indicate that his ADHD

substantially limited a major life activity.

        B. The City should be entitled to summary judgement as a matter of law as the
Plaintiff has failed to prove that he was subject to unlawful discrimination because of his
disability.

        The second prong of disability discrimination is not at issue in this case as there has been

no issue raised regarding plaintiff’s ability to perform his job duties as an operator. The last prong

for disability discrimination is whether there is unlawful discrimination because of a person’s

disability. Plaintiff has failed to show he received an employee evaluation because of his alleged

                                                  7
Case 8:19-cv-01314-TPB-JSS Document 52 Filed 09/15/20 Page 8 of 12 PageID 632




disability. To establish unlawful disparate treatment, a plaintiff must demonstrate that his employer

treated similarly situated employees outside of his protected class more favorably than he was

treated. Burke-Fowler v. Orange County, 447 F.3d 1319, 1323(11th Cir. 2006). Plaintiff states he

began receiving employee evaluations and similarly situated employees did not receive employee

evaluations. (Doc. 1 ¶ 30, 21) .

       Charlie Wise, Department Manager, conducted an investigation into Charging Party’s

December 9th email where he claims he was threatened with an employee evaluation if he bid for

the day shift. All of the employees interviewed denied warning Plaintiff about evaluations and all

stated there was general conversation that employee evaluations had not been done in a while. Id.

       Chief Operators are required to complete evaluations for all employees under their

supervision. The Plaintiff was never the only employee to receive an evaluation. Carolyn Hastings

and Charles Porters, both Water Reclamation Operators received performance evaluations during

the same the evaluation period as the Plaintiff. ( Rosario 85:4-21; Exhibit 1 and 86:1-15). Plaintiff

wrote a comment on his performance evaluation that “this does not take my ADHD into

consideration.” (Doc. 1 ¶ 27). This could not be used to show any discriminatory intent as everyone

in the department received employment evaluations and there is no record evidence to support that

evaluation was an adverse employment action.

       When the employer offers a legitimate, nondiscriminatory reason for an employment

action, the burden shifts to the plaintiff to show it was pretextual. Bass v. Lockheed Martin, Corp.

287 F. Appx. 808-810-11 (11th Cir. 2005). The City has met its burden to produce a legitimate,

nondiscriminatory reason for its adverse employment action. The Plaintiff engaged in repeated

violations of the City’s Code of Conduct and Department policy admitting that the emails were

impolite. To prove pretext, a plaintiff must show his “employers explanation is unworthy of


                                                  8
Case 8:19-cv-01314-TPB-JSS Document 52 Filed 09/15/20 Page 9 of 12 PageID 633




credence.” Jackson v. Ala. State tenure Comm’n, 405 F.3d 1276, 1289 (11th Cir. 2005). This also

requires showing that the reason was false, and discrimination was the real reason for the adverse

employment action. St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 512, n.4 (1993). Plaintiff has

not presented any evidence sufficient to show that the City’s reasons for adverse employment

action were pretextual. Plaintiff admits he was aware of the policies and continued to send

numerous emails to the entire department. (Wey 38: 12-21). Plaintiff does not point to sufficient

circumstantial evidence that would allow a trier of fact to determine the adverse employment

actions were based on his alleged disability. Therefore, City is entitled to summary judgment as to

these claims.

III. The Plaintiff has failed to prove prima facie case of retaliation under the ADA.

       The ADA prohibits retaliation against or interference with a person who has asserted his

rights under the ADA. In order to assert a prima facie case for retaliation, a plaintiff must show (1)

he engaged in a protected activity (2) suffered an adverse employment decision (3) a causal link

between the protected activity and adverse action. Jones v. Aaron’s, 2018 U.S. App. LEXIS 25002

(11th Cir. 2018).

       The Plaintiff has failed to satisfy the first element of engaging in a protected activity as his

conduct was not reasonable. A plaintiff will not be found to engage in a protected activity if the

manner in which he opposes discriminatory conduct is not reasonable. It is well established that

the protection afforded by Tittle VII’s opposition clause is not absolute. Gogel v. Kia Motors Mfg.

of Ga., 2020 U.S. App. LEXIS 23936 *30 (11th Cir. 2020) citing Rollins v. Florida Dep’t of Law

Enf’t, 868 F.2d 397, 400-01 (11th Cir. 1989). To be protected under the opposition clause, “the

manner in which the employee expresses her opposition to an allegedly discriminatory

employment practice must be reasonable. Id. at 401. Reasonableness “balances the purpose of the


                                                  9
Case 8:19-cv-01314-TPB-JSS Document 52 Filed 09/15/20 Page 10 of 12 PageID 634




statute and the need to protect individuals asserting their rights thereunder against an employer’s

legitimate demands for loyalty, cooperation and generally productive work environment.” Id.

       This case is analogous to the Rollins case which expanded the “rendered-ineffective-in the-

job test. Rollins filed a frequent number of both informal and formal complaints of discrimination

and doing so, she compromised none of her responsibilities of her position. Id. The plaintiff was a

technician that filed only complaints on her behalf. Even though she had not solicited or recruited

other employees to file complaints, nor did her conduct conflict with her job responsibilities. Gogel

at *35 comparing Rollins to previous cases of Rosser v. Laborers’ International Union, 616 F.2d

221, 223 (5th Cir 1980) and Hamm v. Members of the Board of Regents of the State of Florida,

708 F.2d 647, 654 (11th Cir. 1983).   Rollins’ opposition conduct did not render her ineffective in

her position. Id. However, the Court determined that the manner in which she filed grievances was

unreasonable-the plaintiff habitually bypassed chain of command and refused to follow avenues

for lodging a complaint, sheer number and frequency of complaints of discrimination were

spurious and done in an insubordinate and antagonistic manner. Id. The Court in Rollins

determined the plaintiff’s conduct was not protected under Title VII.

       In the instant case, Plaintiff’s conduct would not meet the reasonableness standard set forth

in Rollins. The Plaintiff habitually bypassed the lodging chain of command where he admits that

he wrote the Mayor about a complaint regarding hurricane pay and “pointing out a month and half

before his election that this isn’t something you want ethically out there.” (Wey 30:6-9). Also, in

the attached emails to his termination in an email about whistleblowers he copied the Chief of

Police, Anthony Holloway (Affidavit of Charlie Wise, emails attached to Exhibit E).             The

Plaintiff sent numerous spurious emails from his personal email address to numerous employees

in the department. Plaintiff admits he emailed everybody about his complaints. (Wey 112: 8-10).


                                                 10
Case 8:19-cv-01314-TPB-JSS Document 52 Filed 09/15/20 Page 11 of 12 PageID 635




His emails were so spurious that one employee requested he stop sending him emails. (Wey 39: 6-

15). Plaintiff engaged in antagonistic and insubordinate behavior stating, “we know the City makes

everyone out to be disgruntled” and admitted to secretly recording his supervisor twice. (Affidavit

of Charlie Wise, emails attached to Exhibit E) and (Wey 91:5-7).      Based on Plaintiff bypassing

the chain of command and sending emails in a spurious, antagonistic and insubordinate manner,

the Plaintiff’s conduct was not reasonable and protected under Title VII like Rollins.

       Thus, because the Plaintiff did not engage in a protected activity as the manner in which

Plaintiff opposed the alleged discrimination were not reasonable. Therefore, because Plaintiff has

not satisfied the first element of engaged in a protected activity, his retaliation claim under the

ADA must fail.

                                         CONCLUSION

       Based on the reasons above, the City respectfully requests this court enter an Order that

summary judgment is inappropriate because the (1) City’s rounding policy did not violate the Fair

Labor Standards Act as the meetings were covered by the Portal to Portal Act and the rounding

was de minimis; (2) Plaintiff has failed to meet his burden to prove disability discrimination under

the ADA or the FCRA; and (3) the Plaintiff failed to prove his prima facie case to prove retaliation

under the ADA.




                                                11
Case 8:19-cv-01314-TPB-JSS Document 52 Filed 09/15/20 Page 12 of 12 PageID 636




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 15th day of September, 2020, I electronically served
this document via electronic filed via CM/ECF to Counsel for Plaintiff, Ryan D. Barack, Esquire,
Kwall Barack Nadeau PLLC, 304 S. Belcher Rd., Suite C, Clearwater, FL 33765 at
rbarack@employeerights.com; jackie@employeerights.com and Michelle Erin Nadeau, Esquire,
Kwall Barack Nadeau PLLC, 304 S. Belcher Rd., Suite C, Clearwater, FL 33765 at
mcadeau@employeerights.com.

                                            OFFICE OF THE CITY ATTORNEY
                                            FOR THE CITY OF ST. PETERSBURG

                                            By:    _/s/ Danielle Weaver-Rogers_______
                                                  DANIELLE WEAVER-ROGERS
                                                  FBN: 0116087
                                                  Assistant City Attorney
                                                  P. O. Box 2842
                                                  St. Petersburg, Florida 33731
                                                  (727) 893-7401
                                                  danielle.weaver-rogers@stpete.org
                                                  patricia.bluhm@stpete.org
                                                  Attorney for Defendant




                                              12
